Title: To Thomas Jefferson from J. Phillipe Reibelt, 8 March 1807
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Nouv. Orleans le 8 Mars 1807.
                        
                        Le dernier mot avant mon depart—
                        1o) Les Juges et Avocats m’ont, il y a quelques jours, dans une Assemblie taxès Votre plus fidele et plus
                            actif Espion, et l’homme le plus dangereux, (a eux) que Vous n’aviez envoyè en çe pays. Ç’est lâ plus grand Compliment,
                            qui jamais ne m’a etè fait, et pour leurs prouver d’avantage encore, que je veux le meriter, et que je ne crains point du
                            tout leurs menaces de me perdre, je vais ecrire une petite Adresse de remercimens de vos soins paternels et d’approbation
                            de la Conduite du General Wilkinson et du Gouv Clairborne dans l’affaire de Burr; et je vais engager Mr. Brognier de
                            Clouet &c de la faire signer par les Louisianais les plus respectés, et de Vous l’envoyer— Quant a Mr. Clairborne,
                            non pas parceque effectivement il aÿe donnè tout l’aide qu’il devoit et pouvoit fournir—certainement non, Car personne ne sait le Contraire mieux, que Moi, mais
                            parcequ’il est nommè par Vous, et parcequ’il faut absolument être soutenu en
                                public aussi longtems, que Vous trouverez apropros, de la Conserver dans sa place.
                        Combien de bien pourroit on faire, et combien de Mal prevenir, si on savoit conduire le peuple de çe pays! Un
                            homme, qui ne veut, que le bonheur de ses Concitoyens—sans mettre par tout son Ego a la tete, doit vraiment gemir, en
                            Voÿant, comme on agit en Opposition directe de Vos Vuës philantropes.
                        2do) Monsieur Workmann, contre lequel il y avoit
                            plusieurs temoignages presque aussi forts, que çelui de Mr. Eaton contre Mr. Burr—vient d’etre declarè innocent. Lê
                            fonctionaire tres suspecte, qui a le droit de nommer les membres des Jury, n’y’a—au lieu des Louisianais respectables,
                            toujours appellè, que ce, qu’il avoit de mieux pour Mr. Workmann—c’est a dire: ses Amis, ses Clients, et des Zero. Cette
                            farce fait la plus triste Impression ici— On voit bien clair par la, que les gens sont plus puissantes, que les faits et
                            les loix a y appliquer.
                        3tio) Je Vous ai donnè une idee exacte du fait de
                            refus de passage personel du Gouverneur Espagnol Folch— Le Gouv. Clairborne s’etant appercû de la
                            mauvaise impression, que cet acte arbitraire avoit fait sur l’esprit des habitans origin. du pays, vient de Commêtre une
                            inconsequence plus blamable encore— Vous la verrez dans la Lettre
                            çijointe de Mr. BelleChasse a Mr. Brognier de Clouet, que le dernier m’a authorisè, de Vous envoyer en Original.
                        4mo) Le cidevant Officier Revolutionaire, le Republicain d’Orsière seroit etè, comme je Vous ai marquè, le
                            sujet le plus propre a la place de Maire— Il n’y a pas etè nommè, d’abord, parceque il avoit, il y a 3 semaines, refusè au
                            Gouverneur Clairborne un Certificat relatif a l’organisation du Corps des hommes de Couleur—qu’il venoit lui demander le
                            soir, entre 8 et 9 heures, et que Mr. d’orsiere, l’etant contraire a la Veritè—ne pouvoit pas lui donner … ensuite
                            parcequ’il n’a pas, comme on lui conseilloit, voulû solliciter çet emplois— On prend maintenant pour excuse le pretext,
                            que Mr. d’orsière avoit dans les papiers publics anoncè son depart pour Europe, mais on savoit bien, qu’il ne disoit çela,
                            que pour faire enfin rentrer l’argent, qu’on lui devoit de tout Cotè, et qu’il alloit même agrandir sa Maison. 
                  Je suis
                            avec la plus pure et sincere Veneration, Votre profond Admirateur
                        
                            Reibelt.
                        
                        
                            5me) Le Gen. Wilkinson travaille en ce Moment çi a un projet, que je dois envisager comme le seul Moyen
                                de Nous sauver de çe Cotè ci, contre les vastes plans oppressives de l heureux Usurpateur de l’autre Cotè du Monde.
                            6.) J’ai remis l’adresse en Question— On y fera des Changemens, et on se propose, de Vous envoyer
                                l’octogenaire Le Blanc de Villeneufve—pour Vous la presenter.
                            7mo) M’etant apperçu, que l’agent Militaire Mr. Abrahams est incapable de faire son service içi—et desirant sincerement, que tout fonctionaire comissionè par Vous
                                fasse honeur a sa Nomination—je l’ai engagè de s’adjoindre un homme versè dans cette partie, et ecrivant et parlant
                                l’anglais, le francais, l’espagnol—que je lui ai recomandè. Il a suivis mon Avis—et il s’en trouve bien—
                            8) Des tous les Crieurs d’ici Contre Vous relat. a l’aff. de Mr. Burr, Mss. Daversac et Duer, dont je
                                Vous ai parlè dans une Lettre de Baltimore au Commencement d’Aout dernier—sont les plus insolens et les plus violens.
                            9no) M.
                                
                                tel, le cidevant Maire—a apportè de Paris—d’ou il revient il y a
                                8 jours—le propos de l’Empereur adressè publiquement au Ministre Espagnol: Votre Maitre ne veut pas reconoitre le Roi
                                de Naples—et bien son successeur le reconoitra, y Les principaux Louisianais et Espagnols en sont indignes, et ils
                                sont tous unanimement de l’Avis, que dans ce Cas les possessions Espagnoles de ce Continent devoient incessament
                                declarer l’independance et s’unir par des traitès aux Etats Unis— Ils pensent même que les hommes a la tete ne
                                tarderoient pas de le faire, aussitot qu’ils apprendroient un tel projet de Napoleon.
                        
                    